FILED
                             NOT FOR PUBLICATION                              JUL 8 2011

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RENE QUINTANILLA,                                No. 08-15988

               Petitioner - Appellant,           D.C. No. 1:06-CV-01454-LJO-
                                                 DLB
  v.

KATHY MENDOZA-POWERS,                            MEMORANDUM *

               Respondent - Appellee.



                     Appeal from the United States District Court
                         for the Eastern District of California
                     Oliver W. Wanger, District Judge, Presiding

                                                        **
                              Submitted June 15, 2011

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       California state prisoner Rene Quintanilla appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We dismiss.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                                   08-15988
      Quintanilla contends that the Board of Parole Hearings’ 2005 decision to

deny him parole was not supported by “some evidence” and therefore violated his

due process rights. After briefing was completed in this case, this court held that a

certificate of appealability (“COA”) is required to challenge the denial of parole.

See Hayward v. Marshall, 603 F.3d 546, 554-55 (9th Cir. 2010) (en banc). Now

the Supreme Court has held that the only federal right at issue in the parole context

is procedural, and the only proper inquiry is what process the inmate received, not

whether the state court decided the case correctly. See Swarthout v. Cooke, 131 S.

Ct. 859, 863 (2011) (per curiam). Because Quintanilla raises no procedural

challenges regarding his parole hearing, a COA cannot issue, and we dismiss the

appeal for lack of jurisdiction. See 28 U.S.C. § 2253(c)(2).

      We deny as moot Quintanilla’s motion to lift the stay.

      DISMISSED.




                                                                                08-15988